Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered May 15, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. The totality of the credible evidence clearly warranted the conclusion that defendant *465sold drugs to two apprehended buyers. Concur — Buckley, P.J., Sullivan, Rosenberger, Wallach and Friedman, JJ.